Citation Nr: 0731621	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO. 03-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for headaches, 
dizziness, swelling of the hands, loss of energy and pressure 
as secondary to service connected hypertension.

2. Entitlement to an increased (compensable) disability 
rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran's Armed Forces Of The United States Reports Of 
Transfer Or Discharge (DD Forms 214) of record show that he 
had active service from March 1975 to December 1993, five 
years and two months of prior active service, and 10 months 
of prior inactive service.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Nashville, 
Tennessee.

This case was previously before the Board in October 2004 at 
which time it was remanded for additional development, and in 
July 2006, when each of the above issues was denied. The 
veteran then appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).

Pursuant to a Joint Motion For Remand, in April 2007, the 
Court remanded this matter to the Board for readjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4). VA must provide a 
medical examination or opinion when there is (1) competent 
evidence of a current disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, (3) an 
indication that the disability may be associated with the 
veteran's service, (4) insufficient competent medical 
evidence to make a decision on the claim. See 38 U.S.C. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006). Additionally, the above stated 
criteria apply where an appellant may not have a diagnosed 
disability, but has persistent or recurrent symptoms of a 
disability. 38 U.S.C. § 5103A.

This matter has been remanded to the Board upon the finding 
that a VA examination report dated in August 2005 had failed 
to provide an opinion as to the etiology of symptoms reported 
by the veteran, which included occasional headaches, 
dizziness, swelling of the hands, a sensation of pressure, 
and a loss of energy. 

While the examiner had opined as to whether the reported 
symptoms were secondary to the veteran's service-connected 
hypertension, there had been no opinion as to the etiology 
with regard to direct service connection. It was further 
found that in its July 2006 decision the Board failed to 
adequately discuss whether the veteran's reported symptoms in 
the August 2005 VA examination were sufficient to constitute 
persistent or recurrent symptoms so as to trigger the 
requirement for obtaining an additional medical opinion. 

The parties' agreement as to these factors mandates 
readjudication. Thus, an additional VA examination must be 
obtained in order to determine the nature and etiology of any 
currently diagnosed disorder manifested by headaches, 
dizziness, swelling of the hands, loss of energy and 
pressure, found on examination. See 38 C.F.R. § 3.159(c)(4) 
(2007).

As to the issue of an increased disability rating for the 
service-connected hypertension, it was determined in the 
Joint Motion For Remand that a VA medical treatment record 
dated in January 2001 revealed that the veteran had been 
taking prescription medication for his hypertension, and that 
he may have met certain minimum criteria required for 
diastolic and systolic pressures in evaluating such claims. 
It was further determined that the most recent blood pressure 
readings cited by the Board were more than six years old, and 
that a contemporaneous examination would be of assistance. 

Therefore, the veteran should be afforded another VA 
hypertension examination to determine the extent and severity 
of his service-connected hypertension. The fulfillment of the 
statutory duty to assist includes obtaining a thorough and 
contemporaneous medical examination so that the evaluation of 
the claimed disability will be a fully informed one. See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination by an appropriately qualified 
physician. The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the 
clinician in conjunction with the 
examination. The examiner should indicate 
in the report that the claims file was in 
fact reviewed in conjunction with the 
examination. Any indicated tests, as 
determined to be appropriate by the 
examiner, should be accomplished.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any current 
disorder manifested by headaches, 
dizziness, swelling of the hands, loss of 
energy and pressure found on examination. 
The examiner should state whether any 
currently diagnosed disorder had its 
onset during active service or is related 
to any in-service disease, injury, or 
reports of similar symptomatology. The 
examiner must state the etiology of these 
disorders. If he or she cannot do so 
without resort to speculation, he or she 
should so state.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached. It 
is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above questions.

2. The RO/AMC should then arrange for the 
veteran to be scheduled for an 
examination by an appropriate physician 
to determine the current extent of his 
service-connected hypertension. His 
claims file must be available to the 
examiner for review in conjunction with 
the examination. The examiner should note 
the veteran's blood pressure readings, as 
well as whether he uses medication to 
control his hypertension. Additionally, 
any other symptomatology resulting from 
his hypertension should be noted. Any 
tests or studies deemed necessary should 
be accomplished. The examiner should 
report findings in detail and comment on 
their impact on the veteran's ability to 
engage in various types of activities. 
The examiner should explain the rationale 
for any opinion given. 



3. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If 
further action is required, such must be 
undertaken prior to further claim 
adjudication. 

4. The RO/AMC will then readjudicate the 
veteran's claims. If the benefits sought 
on appeal remain denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case. The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2003). In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



